Citation Nr: 0818187	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC), based 
on the need for the regular aid and attendance of another 
person (A&A) or on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1943 to May 
1944.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
that, in pertinent part, denied service connection for PTSD; 
denied entitlement to TDIU benefits; and denied entitlement 
to SMC based on the need for regular A&A or on being 
housebound.  The veteran timely appealed.

In May 2004, the veteran and his wife testified during a 
hearing before a former Veterans Law Judge.

In January 2005, the Board remanded the matters for 
additional development.

In March 2008, the Board duly notified the veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the May 2004 Board hearing and that he had the 
right to another Board hearing.  In April 2008, the veteran 
indicated that he did not want an additional hearing.

A February 2008 brief by the veteran's representative could 
be construed as a claim for an increased disability rating 
for the veteran's service-connected schizophrenia.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence is against a finding that the 
veteran currently has PTSD.

2.  Service connection is in effect for schizophrenia, 
undifferentiated type, rated as 30 percent disabling; and for 
malaria and scar residuals of cyst removal from the veteran's 
scalp, each rated 0 percent (noncompensable) disabling.  The 
combined disability rating is 30 percent. 

3.  The veteran has not worked since 1980; he has work 
experience as a paint sprayer, clerk, salesman, and farm 
hand.  

4.  The veteran's service-connected disabilities are not 
shown to be of such a nature or severity to prevent him from 
obtaining or retaining substantially gainful employment.   

5.  The veteran's service-connected schizophrenia, malaria, 
and scar residuals of cyst removal from the veteran's scalp 
do not prevent him from caring for most of his daily personal 
needs, and do not render him unable to protect himself from 
the hazards of daily living.

6.  The veteran is not bedridden, and is not substantially 
confined to his house or immediate premises as a result of 
service-connected disabilities.



CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16 (2007).

3.  The criteria for SMC, based on the veteran's need for 
regular A&A or based on housebound status, are not met. 
38 U.S.C.A. § 1114 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2002, October 2003, and February 2005 letters, 
the RO or VA's Appeals Management Center (AMC) notified the 
veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disabilities on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of the claims, as concluded below, because any question as to 
the appropriate disability rating and effective date to be 
assigned is rendered moot.  He had previously received all 
required notice regarding service connection, as well as the 
applicable rating criteria for an increased disability 
rating.  The claims denied obviously do not entail the 
setting of a new disability rating or an effective date.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of available service medical records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

Service medical records contain no findings of PTSD.  Records 
reflect that the veteran had a benign tumor removed from his 
scalp in December 1943, and that he subsequently became 
delusional in January 1944.  He was diagnosed with psychosis, 
unclassified, acute schizophrenic reaction, severe, in 
remission; and subsequently discharged from military service.

The report of a November 1944 VA examination reflects a 
diagnosis of neurasthenia.

The Board notes that service connection has been established 
for schizophrenic reaction, undifferentiated type.

VA hospital records show a diagnosis of anxiety neurosis in 
August 1986.

During a January 2002 VA examination, the veteran reported 
becoming extremely nervous and tremulous.  He avoided crowds 
and usually stayed by himself.  He also reported difficulty 
recalling important events like birthdays, name of children, 
etc.  He denied hearing any voices.  Examination revealed the 
veteran had difficulty concentrating and focusing on 
questions.  His affect was somewhat constricted.  There was 
no evidence of any looseness of association.  His memory for 
recent and remote events was very poor.  The Axis I diagnosis 
was organic mental disorder secondary to head injury.  
Psychosocial stressors include moderate to severe memory 
impairment secondary to head injury and possibly stroke.  The 
VA examiner did not diagnose PTSD.

Following the Board's January 2005 remand, the veteran 
underwent a VA examination for purposes of determining 
whether he currently had PTSD; and if so, whether any current 
PTSD was related to his active service-to include in-service 
exposure to air attacks while serving as a machine gunner in 
New Guinea.

The veteran underwent a VA PTSD examination in May 2005.  The 
examiner reviewed the veteran's claims file, noting that the 
veteran had a very poor memory and had been diagnosed as 
having an organic mental disorder in May 2002.  The veteran 
had multiple medical problems, including a stroke.  Current 
symptomatology reported by the veteran and his wife included 
very poor memory, socially withdrawn, and difficulties 
comprehending and concentrating.  The veteran denied any kind 
of nightmare related to World War II.  The VA examiner did 
not diagnose PTSD.

The Board notes that while the report of a VA general medical 
examination in February 2005 reveals several diagnoses, 
including schizophrenia and PTSD, that examiner had not 
reviewed the veteran's claims file and referred to the VA 
PTSD examination report.

Notwithstanding the VA general medical examination report in 
February 2005, all other examiners have concluded that the 
veteran does not meet the criteria for a diagnosis of PTSD.  
Because the examination reports in January 2002 and in May 
2005 are psychiatric examinations with psychiatric history 
and mental status interviews, supported by the most recent 
treatment records, and more detailed and findings made after 
a review of the claims file, they are more probative than the 
February 2005 VA general medical examination report.

Although the veteran has testified that he has PTSD, he is a 
lay person, and lacks the requisite medical knowledge to make 
a competent diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Accordingly, notwithstanding the veteran's 
assertions, the competent evidence weighs against a finding 
that he currently has PTSD.  Hence, the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

III.  Entitlement to a TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 


40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 
C.F.R. § 3.341(a).

Records show that, following military service, the veteran's 
social and industrial adaptability were noted to be impaired.  
The veteran first worked for three months as a spray painter 
for a construction company, and then for two years as a 
counter clerk for an auto parts company.  He later worked as 
a salesman for a vacuum cleaner company in 1948, and 
occasionally as a truck driver.  He began working on his 
wife's family's farm in the early 1960's.  Records show that 
the veteran retired from farming work in 1980, after having a 
cerebrovascular accident.

Service connection is currently in effect for schizophrenia, 
undifferentiated type, rated as 30 percent disabling; 
malaria, rated as 0 percent (noncompensable) disabling; and 
scar residuals of cyst removal from the veteran's scalp, 
rated as 0 percent (noncompensable) disabling.  The combined 
disability rating is 30 percent.  See 38 C.F.R. § 4.25 
(2007).  This combined disability rating clearly does not 
meet the minimum percentage requirement for TDIU under 38 
C.F.R. § 4.16(a).  

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).  

The record simply does not establish or even suggest that the 
veteran's service-connected disabilities render him 
unemployable.  The report of a January 2002 VA examination 
reflects a diagnosis of organic mental disorder secondary to 
head injury.  In July 2002, the veteran was considered as not 
competent to handle disbursement of funds.  In May 2004, the 
veteran testified that, even if the opportunity of employment 
arose, his service-connected schizophrenia would cause him 
problems in trying to hold any kind of job.

Of significance in this case is that service connection has 
not been established for the veteran's organic mental 
disorder, due to head injury and stroke.

Following the Board's January 2005 remand, the veteran 
underwent a VA examination for purposes of determining the 
impact of his service-connected disabilities on his ability 
to work.  A May 2005 VA examiner reviewed the veteran's 
claims file, and noted the veteran's multiple medical 
problems.  The veteran had a history of hypertension, atrial 
fibrillation, and stroke; his memory was extremely poor.  The 
veteran was able to bathe himself and feed himself.  His wife 
was very supportive and took care of his financial affairs.

The veteran's current symptoms for service-connected 
disabilities included depressed mood, anxiety, flattened 
affect, impaired memory, and impaired concentration.  
Symptoms of severe social withdrawal were also related to the 
veteran's service-connected schizophrenia. 

Based on the evidence of record and examination of the 
veteran, the May 2005 VA examiner opined that the veteran's 
main work impairment and social impairment were related to 
his organic mental disorder.  The examiner noted that the 
veteran's main symptom of memory loss, which was responsible 
for his work impairment, was also related to the veteran's 
organic mental disorder.

The findings from available competent evidence reflect that 
the veteran's service-connected disabilities do not 
significantly impact upon his daily activities; the May 2005 
VA examination report essentially provides an opinion that 
the veteran's service-connected disabilities would not 
preclude employment consistent with his experience.

Although the veteran has expressed an opinion that he is 
unemployable due to service-connected disabilities, that 
opinion is outweighed by the relatively few findings on the 
recent examination, the work history, and the competent 
medical opinion by the May 2005 examiner.

The ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993)).  Here, the 
competent and objective evidence simply does not demonstrate 
that the veteran is unable to obtain or retain substantially 
gainful employment solely because of his service-connected 
disabilities.  As noted above, impairment from non-service-
connected disabilities is not for consideration in awarding a 
TDIU.  See 38 C.F.R. § 3.341(a).  The evidence weighs against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.

IV.  Entitlement to SMC Based on the Need for
Regular A&A or on Being Housebound

A veteran shall be considered to be in need of a regular A&A 
(aid and attendance) if the veteran has the anatomical loss 
or loss of use of both feet, one hand and one foot, or is so 
helpless or blind or permanently bedridden as to need or 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

In determining whether the veteran is helpless or nearly so 
helpless as to require the regular A&A of another person, the 
following circumstances will be considered:  Inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment. 38 C.F.R. § 3.352(a).

Determinations that the veteran is so helpless, as to be in 
need of regular A&A will not be based solely upon an opinion 
that the veteran's condition is such as would require him to 
be in bed. They must be based on the actual requirement of 
personal assistance from others. 38 C.F.R. § 3.352(a).

The performance of the necessary A&A service by a relative of 
the veteran or other member of his household will not prevent 
the granting of the additional allowance. 38 C.F.R. § 
3.352(c).

In this case, the veteran is neither blind nor bedridden, nor 
confined to a nursing home.  The evidence reflects that he 
has neither the anatomical loss nor the loss of use of both 
feet, or of one hand and one foot.  Hence, in order to meet 
the regulatory criteria for A&A, the evidence must 
demonstrate that the veteran is so helpless as to need or 
require the regular aid and attendance of another person.  
38 C.F.R. § 3.350(b).

It is not required that all of the factors enumerated in 
38 C.F.R. § 3.352(a) be found to exist.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  More over, the evidence must establish that the 
veteran is so helpless as to need regular A&A, not that there 
is a constant need for A&A.  38 C.F.R. § 3.352(a); see 
VAOPGCPREC 21-94.

The veteran's service-connected disabilities include 
schizophrenia, evaluated as 30 percent disabling; and malaria 
and scar residuals of cyst removal from the veteran's scalp, 
each evaluated as 0 percent (noncompensable) disabling.

Records show that, since 2002, the veteran has been diagnosed 
with organic mental disorder, secondary to stroke and head 
injury.

In May 2004, the veteran testified that he would not be able 
to take care of himself.

In determining whether a permanent need for regular A&A 
existed, a VA physician who had evaluated the veteran in 
February 2005, indicated that both the veteran and his wife 
had poor memory, and that the veteran had diminished capacity 
to care for himself.  The physician also noted that the 
veteran's granddaughter lived in the house and helped with 
their care.  Records reflect that the veteran can bathe 
himself and feed himself; however, his memory is extremely 
poor.  For example, he cannot remember instructions given to 
him about medications, and he cannot pay any bill.  A VA 
examiner in May 2005 opined that the veteran's main symptom 
of memory loss was related to his organic mental disorder.  
The veteran also has been considered incompetent to handle 
his personal and financial affairs.

The Board notes that service connection has not been awarded 
for an organic mental disorder, or for residuals of stroke or 
head injury.

Nor does the evidence show that the veteran is housebound or 
confined to his immediate premises due to his service-
connected disabilities.

The overall clinical findings and observations made by VA 
examiners, coupled with testimony presented at the May 2004 
hearing, suggest that the veteran is not so helpless as to 
require the regular aid and attendance of another person 
because of his service-connected disabilities.  The veteran 
has severe memory loss, as noted by each VA examiner, but 
this symptomatology primarily has been associated with a non-
service-connected disability.  The veteran is not a patient 
in a nursing home.  Notwithstanding the veteran's report of 
being burned in a house fire in 2004, the evidence does not 
reflect that the veteran is unable to protect himself from 
the hazards of his daily environment.  He is not bedridden.  
Other than severe memory loss, the evidence of record does 
not demonstrate an inability to perform most of the functions 
associated with daily living.

Hence, the weight of the evidence is against the claim for 
SMC based on the veteran's need for regular A&A or based on 
housebound status.

Inasmuch as the preponderance of the evidence is against the 
claim, reasonable doubt does not arise and the claim is 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.

The claim of entitlement to a TDIU is denied.

Special monthly compensation based on the veteran's need for 
regular aid and attendance, or based on housebound status is 
denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


